Exhibit 99.1 News Release­­­ Kinross announces record quarterly production and revenue Cost of sales per ounce at $406, a reduction of 13% vs. previous quarter Margins increase 49% year-over-year Paracatu Expansion and Kettle River-Buckhorn produce first gold Toronto, Ontario, November 5, 2008 – Kinross Gold Corporation (TSX-K; NYSE-KGC) (“Kinross” or the “Company”) today announced its unaudited results for the three and nine months ended September 30, 2008. (This news release contains forward-looking information that is subject to the risks and assumptions set out in our Cautionary Statement on Forward-Looking Information located on page 14 of this news release. All dollar amounts in this news release are expressed in U.S. dollars, unless otherwise noted.) • Gold equivalent production1 was 551,510 gold equivalent ounces in the third quarter of 2008, an increase of 47% over the third quarter of 2007 and 36% over the second quarter of 2008, representing a new quarterly record for Kinross. Consistent with previously stated guidance, the Company remains on track to produce approximately 1.8-1.9 million gold equivalent ounces in 2008. • Revenue was $503.7 million in the third quarter, an increase of 83% over the same period last year, also representing a new quarterly record for Kinross. Revenue was $1.13 billion for the nine months ended September 30, a year-over-year increase of 40%. The average realized gold price was $857 per ounce sold, compared with an average realized gold price of $686 per ounce in the third quarter of 2007, an increase of 25%. • Cost of sales per gold equivalent ounce2 was $406 in the third quarter, compared to $383 per ounce in the third quarter of 2007, and was $60 per ounce, or 13%, lower than the second quarter of 2008. Cost of sales per gold equivalent ounce is expected to be approximately $425–445 for the full year 2008, consistent with previously stated guidance. • Kinross’ margin per ounce sold was $451 in the third quarter of 2008, compared with $303 for the third quarter of 2007, an increase of 49%. • Net earnings for the third quarter were $64.7 million, or $0.10 per share, compared to $39.4 million, or $0.07 per share, in the same period last year. Net earnings were reduced by a net $18.7 million, or $0.03 per share, by impairment charges on long-term investments primarily acquired in the Bema transaction, a provision for litigation settlement, gains on foreign currency translation, gains on non-hedge derivatives, and gains on the sale of assets. Excluding these items, earnings would have been $83.4 million, or $0.13 per share. • Cash flow from operating activities before changes in working capital3 was $183.2 million, or $0.29 per share, in the third quarter, compared to $69.3 million, or $0.12 per share, in the same period last year. Changes in working capital in the third quarter increased cash flow from operating activities by $22.8 million. Cash and short-term investment balances were $720.3 million at September 30, 2008 compared with $561.2 million at December 31, 2007. • Commissioning and ramp-up of the Paracatu expansion continues, with first gold from the new plant poured in October. The Buckhorn mine is now fully operational, and first gold was produced at the refurbished Kettle River mill in October. • Kinross has closed its acquisition of 100% of Aurelian Resources Inc. and the integration is proceeding. The total consideration was approximately $809 million. Along with other industry participants, the Company is continuing discussions with the Ecuadorian government regarding the need to develop a new mining law that will provide a fair and balanced framework for responsible mining in Ecuador. 1 Unless otherwise stated, production figures in this release are based on Kinross’ share of Kupol production (75%). 2 Cost of sales per ounce is defined as cost of sales as per the financial statements divided by the number of gold equivalent ounces sold, both reduced for Kupol sales attributable to a third-party 25% shareholder. 3 Cash flow before changes in working capital is a non-GAAP measure and is defined as cash flow provided from operating activities before changes in operating assets and liabilities. Kinross Gold Corporation 40 King Street West, 52nd Floor Tel: 416-365-5123 Toronto, ONM5H 3Y2 Toll-Free: 1-866-561-3636 www.kinross.com CEO commentary Tye Burt, Kinross President and CEO, made the following comments in relation to the third quarter 2008 results: “We had an outstanding quarter in which we began to see clearly the positive impact of Kinross’ growth program on our profitability. Total production was a record 551,510 ounces, thanks to strong performances from Kupol, Fort Knox and
